         Case 1:19-cr-00410-KPF Document 171 Filed 08/05/21 Page 1 of 2


                                                              MEMO ENDORSED
                                                     August 5, 2021

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                      Re:     United States v. Clifford Taylor, 19-CR-410


Dear Judge Failla:

       On May 5, 2021, Mr. Taylor pled guilty before this Court. Sentencing is scheduled for
September 15, 2021. Following the guilty plea, the Court agreed to continue Mr. Taylor on
bond, which consists of strict home confinement. As part of his conditions of release, I am
directed to provide bi-weekly updates to the Court on Mr. Taylor’s compliance with the
conditions of the bond.

        I write today for two reasons. First, as the Court may remember, one of Mr. Taylor’s
medical issues relates to the fact that he suffers from sleep apnea. He is receiving treatment for
that condition from his doctors at St. Barnabas hospital. To that end, his doctors want him to
participate in a sleep study from about 9pm on August 11 to about 7am on August 12, at St.
Barnabas hospital. Pretrial Services has reviewed the request and has no objection. The
government also consents.

        Accordingly, I respectfully request permission for Mr. Taylor to be allowed participate
in the sleep study on August 11-12. Pretrial Services will coordinate the exact times.

        Second, I am happy to report that Mr. Taylor continues to abide by the conditions of his
release. I spoke to him today and he is healthy and in compliance with his bond.

       Thank you for your consideration.



                                                     Respectfully,

                                                            /s/

                                                     Florian Miedel
                                                     Attorney for Clifford Taylor


cc:    AUSA Daniel Wolf
         Case 1:19-cr-00410-KPF Document 171 Filed 08/05/21 Page 2 of 2
The Court is in receipt of the above letter from counsel for Mr.
Taylor and is pleased to hear that Mr. Taylor remains healthy and in
compliance with the terms of his bond. The request for Mr. Taylor to
be permitted to participate in a sleep study on August 11-12 is
GRANTED.



Dated:   August 5, 2021            SO ORDERED.
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
